                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



HUGUETTE NICOLE YOUNG,

              Plaintiff,                       Case No. 2:20-cv-5236
       v.                                      JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Kimberly A. Jolson

DAVE YOST,

              Defendant.


                                 OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on January 29, 2021. (ECF No. 12). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court DISMISSES this action pursuant to Federal Rule of Civil Procedure

41(b). The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.


5/24/2021                                s/Edmund A. Sargus, Jr.
DATE                                     EDMUND A. SARGUS, JR.
                                         UNITED STATES DISTRICT JUDGE
